DETAILED ACTION
The following is a FINAL office action upon examination of the application number 17/080249. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Claims 1, 3, 5, and 8-10 have been amended. 
Claims 11-28 have been cancelled.
Claims 1-10 are pending in the application and have been examined on the merits discussed below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
(Step 1) Claims 1-10 are directed to a method; thus these claims are directed to a process, which is one of the statutory categories of invention. 
(Step 2A) The claims recite an abstract idea instructing how to generate a schematic map of a transportation network, which is described by claim limitations reciting: providing graph information indicating vertices representing geographic positions of the plurality of transport stops and edges representing connections between transport stops, wherein each of the transportation lines comprises a plurality of connected edges; repositioning in real time one or more of the transport stops, wherein said repositioning comprising determining new positions for the one or more transport stops to optimize an objective function based on readability of the schematic map; discretizing the transport stops and connections on one or more transportation lines using interpolation to align a plurality of the transport stops and connect the aligned transport stops along the transportation lines using simplified k-linear segments to generate the schematic map, where each of the k-linear segments is parallel to one of k equidistant orientations whose angles are multiples of 180/k degrees, where k is at least two; and providing in real time the generated schematic map. The identified recited limitations in the claims describing generating a schematic map of a transportation network (i.e., the abstract idea) fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, which covers fundamental economic practices, or, alternatively, “Mental Processes” grouping of abstract ideas since they can be performed by a human, mentally or with pen and paper. Dependent claims 2, 4, 5, 6, 7, and 8, recite limitations that further narrow steps for generating a schematic map of a transportation network; therefore, these claims are also found to recite an abstract idea. 
This judicial exception is not integrated into a practical application because additional elements such as the processor in claim 1, do not add a meaningful limitation to the abstract idea since these elements are only broadly applied to the abstract ideas at a high level of generality; thus, none of recited hardware offers a meaningful limitation beyond generally linking the abstract idea to a particular technological environment, in this case, implementation via a processor/computer.
Additional elements such as repositioning, using a processor and providing the generated schematic map for display do not yield an improvement in the functioning of the computer itself and only amount to instructions to implement an abstract idea on a computer. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Further, additional elements related to providing the generated schematic map for display only add extra-solution activities (data output/display). Additional elements in claim 3 related to fish eye transformation are recited at a high level of generality, these additional elements do not provide and improvement and only generally link the abstract idea to a technological environment. Claims 9 and 10 recite additional elements related to receiving and displaying, these limitations do not provide an improvement and only add extra-solution activities (data gathering/output). Accordingly, these additional element do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
(Step 2B) The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the hardware additional element amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additional elements such as repositioning, using a processor and providing the generated schematic map for display do not yield an improvement and only amount to instructions to implement an abstract idea on a computer. Further, with respect to additional elements related to receiving, the courts have recognized the use of computers to receive and transmit data as a well-understood, routine, and conventional, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). With respect to additional elements related to displaying, the courts have found the presentation of data to be a well-understood, routine, conventional activity, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (see MPEP 2106.05(d)). In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  

Response to Arguments
Applicant's arguments filed 8/15/2022 have been fully considered but they are not persuasive. 
With respect to the rejection under 35 USC 101, Applicant argues that the claims are integrated into a practical application.
Examiner respectfully disagrees. The recitation of performance of certain steps in real time does not integrate the claims into a practical application. In Fairwarning, the Court found that accelerating a process of analyzing audit log data where the increased speed comes solely from the capabilities of a general-purpose computer does now show an improvement, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016). Similarly, performing certain steps by a computer in real time, as recited in the present claims, only provides increased speed from the capabilities of a general purpose computer. Therefore, these additional elements do not provide an improvement and do not integrate the abstract idea into a practical application. Further, automation of a process using a generic computer also fails to show an improvement, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017). Limitations reciting automatically generating… amount to computer implementation (i.e., apply-it) of the abstract idea. 
The use of a physical aid (e.g., pencil and paper or a slide rule) to help perform a mental step (e.g., a mathematical calculation) does not negate the mental nature of the limitation, but simply accounts for variations in memory capacity from one person to another. For instance, in CyberSource, the court determined that the step of "constructing a map of credit card numbers" was a limitation that was able to be performed "by writing down a list of credit card transactions made from a particular IP address." In making this determination, the court looked to the specification, which explained that the claimed map was nothing more than a listing of several (e.g., four) credit card transactions. The court concluded that this step was able to be performed mentally with a pen and paper, and therefore, it qualified as a mental process. 654 F.3d at 1372-73, 99 USPQ2d at 1695. 

With respect to the rejection under 35 USC 101, Applicant argues that the claims are not directed to a fundamental economic practices or other categories falling within Certain Methods of Organizing Human Activity.
Examiner respectfully disagrees. The courts have used the phrases "fundamental economic practices" or "fundamental economic principles" to describe concepts relating to the economy and commerce. Fundamental economic principles or practices include hedging, insurance, and mitigating risks. The term "fundamental" is not used in the sense of necessarily being "old" or "well-known." See, e.g., OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1364, 115 U.S.P.Q.2d 1090, 1092 (Fed Cir. 2015) (a new method of price optimization was found to be a fundamental economic concept); In re Smith, 815 F.3d 816, 818-19, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016) (describing a new set of rules for conducting a wagering game as a "fundamental economic practice"); In re Greenstein, 774 Fed. Appx. 661, 664, 2019 USPQ2d 212400 (Fed Cir. 2019) (non-precedential) (claims to a new method of allocating returns to different investors in an investment fund was a fundamental economic concept). 
Examiner maintains that limitations reciting providing graph information indicating vertices representing geographic positions of the plurality of transport stops and edges representing connections between transport stops, wherein each of the transportation lines comprises a plurality of connected edges; repositioning in real time one or more of the transport stops, wherein said repositioning comprising determining new positions for the one or more transport stops to optimize an objective function based on readability of the schematic map; discretizing the transport stops and connections on one or more transportation lines using interpolation to align a plurality of the transport stops and connect the aligned transport stops along the transportation lines using simplified k-linear segments to generate the schematic map, where each of the k-linear segments is parallel to one of k equidistant orientations whose angles are multiples of 180/k degrees, where k is at least two; and providing in real time the generated schematic map, describe generating a schematic map of a transportation network (i.e., a fundamental economic practice) and fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
Limitations reciting automatically generating… amount to computer implementation (i.e., apply-it) of the abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 9778051 (Vo) – discloses a system that generates routes for a transportation network and provides a  display of the generated transportation plan. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN TORRICO-LOPEZ whose telephone number is (571)272-3247. The examiner can normally be reached M-F 10AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric W. Stamber can be reached on (571)272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN TORRICO-LOPEZ/Primary Examiner, Art Unit 3683